DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 135 (see paragraph 0032).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 133, 136 (see Figure 2), 420 (see Figure 4).  Corrected drawing sheets in 
The drawings are objected to because they include informalities.  For example, in Figure 3, the phrase “dedupe” appears to be informal.  In Figure 5, step 505, it is not clear how an operation itself would be received.  In Figure 5, step 510, the phrase “in-line with each I/O path” is generally unclear in context and not well-defined.  Further, it is not clear what the phrase “that corresponds to…” is intended to modify.  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it includes informalities.  For example, in lines 2-3, the phrase “One or more one or more” is redundant.  In line 3, it is not clear how an operation itself would be received.  In line 4, the phrase “identified in-line with each I/O path” is generally unclear and not well-defined.  In line 4, it is not clear what the phrase “that corresponds to…” is intended to modify.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0002, lines 2-3, and throughout the specification, references to I/O operations being received are not clear how an operation itself would be received.  In paragraph 0002, lines 3-4, and throughout the specification, a virus “identified in-line with each I/O path” and similar language is generally unclear and not well-defined.  In paragraph 0006, line 4, and throughout the specification, the use of the term “dedupe” is informal.  In paragraph 0009, line 1, it appears that “of” should be inserted after “an example”.  In paragraph 0011 and 0012, it appears that “is” should be inserted before “a flow diagram”.  In paragraph 0014, lines 3-4, it is not clear how an I/O operation would be “issued”.  It appears that this may be intended to refer to, for example, an I/O command or similar.  In paragraph 0014, line 4, it appears that “request” should read “requests”.  In paragraph 0015, line 4, the phrase “the Windows®” appears to be missing a noun such as “operating system”.  In paragraph 0015, line 8, the comma 
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.
The use of the term Windows, Intel, Dell, 802.11, 802.16, HiperLAN, Microsoft Internet Explorer, Mozilla Firefox, and Blackberry, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections

Claims 7, 8, 15, and 16 are objected to because of the following informalities:  
In Claim 7, line 5, “dedupe” should read “deduplication”.
In Claim 8, line 5, “dedupe” should read “deduplication”.
In Claim 15, line 5, “dedupe” should read “deduplication”.
In Claim 16, line 5, “dedupe” should read “deduplication”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving one or more input/output (I/O) operations”.  It is not clear how an operation itself would be received, rather than, for example, a command to perform an I/O operation.  The claim further recites “identifying at least one virus in-line with each I/O path” in line 4.  This context of “in-line with each I/O path” is not clear and is not clearly defined in the specification.  The claim additionally recites “that corresponds to the one or more I/O operations” in lines 4-5.  It is not clear what this phrase is intended to modify, the path or the virus.  The claim also recites “using one or more deduplication fingerprints” in lines 5-6.  It is not clear whether this is intended to modify the operations or the identifying.  The above ambiguities render the claim indefinite.
Claim 4 recites “one or more of virus deduplication fingerprints” in line 2.  The phrase “one or more of” is grammatically unclear in context, although it appears that this may be intended to read “one or more virus deduplication fingerprints”.
Claim 5 recites “the I/O deduplication fingerprints” in line 4.  Although Claim 2 recites an I/O deduplication fingerprint, there is not clear antecedent basis in the claims for plural fingerprints.
Claim 6 recites that the virus mitigation actions include “issuing an alert” in line 2.  It is not clear how issuing an alert by itself would be able to mitigate a virus.

Claim 8 recites that the I/O operations include “receiving a read data request”.  However, in combination with the language of Claim 1, it is not clear how an operation of receiving would be received.  It appears that the write data request itself could be considered an operation in contrast to the receipt of the request.  Claim 8 further recites “identifying the at least one virus that corresponds to the read data includes comparing the read data to the one or more dedupe fingerprints” in lines 4-5.  It is not clear whether this is an additional step or a further limitation of the “identifying” step of Claim 1.  Further, although the claims previously recite at least one virus, there is not clear antecedent basis for the more detailed “the at least one virus that corresponds to the write data”.  Additionally, there is not clear antecedent basis for “the one or more dedupe fingerprints”.

Claim 10 recites “The apparatus of claim 9 further configured to…” in line 1.  It is not clear whether the apparatus or the processor should be configured to perform the step.
Claim 11 recites “The apparatus of claim 9 further configured to…” in line 1.  It is not clear whether the apparatus or the processor should be configured to perform the step.
Claim 12 recites “The apparatus of claim 9 further configured to…” in line 1.  It is not clear whether the apparatus or the processor should be configured to perform the step.  The claim further recites “one or more of virus deduplication fingerprints” in line 2.  
Claim 13 recites “the I/O deduplication fingerprints” in line 4.  Although Claim 10 recites an I/O deduplication fingerprint, there is not clear antecedent basis in the claims for plural fingerprints.
Claim 14 recites that the virus mitigation actions include “issuing an alert” in line 2.  It is not clear how issuing an alert by itself would be able to mitigate a virus.
Claim 15 recites that the I/O operations include “receiving a write data request”.  However, in combination with the language of Claim 9, it is not clear how an operation of receiving would be received.  It appears that the write data request itself could be considered an operation in contrast to the receipt of the request.  Claim 15 further recites “identifying the at least one virus that corresponds to the write data includes comparing the write data to the one or more dedupe fingerprints” in lines 4-6.  It is not clear whether this is an additional step or a further limitation of the “identifying” step of Claim 9.  Further, although the claims previously recite at least one virus, there is not clear antecedent basis for the more detailed “the at least one virus that corresponds to the write data”.  Additionally, “the write data” is grammatically unclear and does not have clear antecedent basis.  Still further, there is not clear antecedent basis for “the one or more dedupe fingerprints”.
Claim 16 recites that the I/O operations include “receiving a read data request”.  However, in combination with the language of Claim 9, it is not clear how an operation of receiving would be received.  It appears that the write data request itself could be considered an operation in contrast to the receipt of the request.  Claim 16 further 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al, US Patent Application Publication 2015/0154398.

In reference to Claim 2, Jones further discloses identifying data patterns from the I/O operations and representing the data patterns as I/O deduplication fingerprints (paragraphs 0038-0042, 0057-0060, fingerprints).
In reference to Claims 3-5, Jones further discloses libraries including virus definitions represented as deduplication fingerprints and matching the I/O and virus deduplication fingerprints (paragraphs 0038-0042, and 0057-0060, virus scanning using fingerprints).
In reference to Claim 6, Jones further discloses issuing an alert or performing integrity checks (see paragraphs 0042 and 0062).
In reference to Claims 7 and 8, Jones further discloses read or write data requests and identifying the virus in the data read or to be written by the requests (see paragraphs 0036-0037 and 0056).

Claims 9-16 are directed to apparatus having functionality corresponding substantially to the methods of Claims 1-8, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muttik et al, US Patent 6963978, discloses a system that compares data to virus definitions and fingerprints of innocent data.
Kirby, US Patent 7694150, discloses a system that uses hash comparisons to check virus signatures.
Chou et al, US Patent 7735139, discloses a system for in-line virus scanning.
Challener et al, US Patent 7752667, discloses a method using virus file signatures and hash values.
Andruss et al, US Patent 8205261, discloses a system for virus scanning based on detecting file operations.
Douglis et al, US Patent 9389965, discloses an antivirus program that reads data objects.
Davis et al, US Patent 9804928, discloses a system using virus definitions and deduplication hashes.
Brandwine et al, US Patent 10079842, discloses a system that uses signatures for detecting malware in data written.
Doerner et al, US Patent 10761758, discloses a system that uses deduplication and hashing and virus signatures.
Challener et al, US Patent Application Publication 2006/0021041, discloses an anti-virus system.
Burtscher, US Patent Application Publication 2010/0115619, discloses a system that uses hash comparisons with malware definitions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Zachary A. Davis/Primary Examiner, Art Unit 2492